  Case 4:19-cr-40015-KES Document 30 Filed 11/18/19 Page 1 of 2 PageID #: 83



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH DAKOTA
                                 SOUTHERN DIVISION


  UNITED STATES OF AMERICA,                      CR 19-40015

                   Plaintiff,
                                                 FACTUAL BASIS STATEMENT
            vs.

  PAUL ERICKSON,

                   Defendant.


      Defendant states that the following facts are true, and the parties agree

that they establish a factual basis for the offense to which Defendant is pleading

guilty pursuant to Fed. R. Crim. P. 1 l(b)(3):

      My name is Paul Erickson and I am a resident of Sioux Falls.

      I solely operated a business venture to develop land in the Bakken oil fields

m North Dakota. Through my business, I became acquainted with several

individuals       with   whom   I    developed   strong    professional   and   personal

relationships.      I approached many of those individuals about investing in my

business.     However, I falsely represented to investors that I would use the

money to purchase real estate and the construction of single-family homes in

North Dakota, which I did not do.

      On March 1, 201 7, I accepted a $100,000 wire transfer from D. G. that was

deposited into my Wells Fargo bank account.               This was supposed to be an

investment in my business.          I represented to D.G. that the money would be used
  Case 4:19-cr-40015-KES Document 30 Filed 11/18/19 Page 2 of 2 PageID #: 84



for the development of real estate in North Dakota and that the amount would

be repaid no later than August 28, 2017.      My representations to D.G. caused

him to wire transfer $100,000 to my Wells Fargo bank account on March 1,

2017.    However, I did not invest the money from D.G. into the Bakken oil fields

venture and I did not repay D.G. any of the money he paid me.           All of this

occurred in violation of 18 U.S.C. § 1343, as alleged in Count 1 of the Indictment.

        Furthermore, from the $100,000 I received from D.G. on March 1, 2017, I

conducted a financial transaction and transferred $1,000 to M .B., as alleged in

Count 8 of the Indictment.       All of this occurred in violation of 18 U.S.C.

§ 1956(a)(l)(A)(i), as alleged in Count 8 of the Indictment.

                                             RONALD A. PARSONS, JR.
                                             United States Attorney




                                             Jeffrc . c iap; er
                                             Assistant United States Attorney
                                             P.O. Box 2638
                                             Sioux Falls, SD 57101-2638
                                             Telephone: (605) 357-2351
                                             Facsimile: (605) 330-4410
                                             E-Mail: Jeff.Clapper@usdoj.gov



  I!,/J~/ 11
Date




  1/-1~-/q
Date
